Name: Council Regulation (EEC) No 3946/92 of 19 December 1992 amending for the third time Regulation (EEC) No 4028/86 on Community measures to improve and adapt structures in the fisheries and aquaculture sector
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 401 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3946 /92 of 19 December 1992 amending for the third time Regulation (EEC) No 4028 / 86 on Community measures to improve and adapt structures in the fisheries and aquaculture sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Regulation (EEC) No 4028 / 86 should be amended accordingly; . HAS ADOPTED THIS REGULATION: Article 1 Having regard to the Treaty establishing the European Economic Community , and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Whereas the common measure for restructuring, adapting and reorientating capacity in the fisheries sector must be continued using all available means to ensure the rationalization of fishing fleet structures appropriate to the resources available , in accordance with the provisions of Title I or Regulation (EEC) No 4028 / 86 (2 ); Whereas the range of measures available to the Member States to attain balance between the fishing capacity of their fleets and the resources available should be supplemented by introducing the concept of fishing effort into Regulation (EEC) No 4028 / 86 , thereby allowing the Member States to resort to measures to limit the fishing effort of their fleets , differentiated according to the stocks concerned , and to fix objectives for the evolution of fishing effort in a coordinated and balanced way at Community level , in their Multiannual Guidance Programmes ; Whereas the system would be more flexible if the final cessation premium were to be determined otherwise than on a standard rate basis ; Regulation (EEC) No 4028 / 86 is hereby amended as follows: 1 . Article 1 ( 1 ) (d ) shall be replaced by the following: '( d) the adjustment of fishing effort by the temporary or permanent withdrawal of certain vessels from fishing activities;' 2 . the following Article will be inserted : 'Article la 1 . The Member States shall adopt measures by which to restrict fishing effort to bring it into line with a balanced exploitation of fishery resources . 2 . The measures referred to in paragraph 1 shall combine a reduction in the capacity of the Community fleets and an adjustment of their activity.'; 3 . in Article 2 :  the following shall be added to paragraph 2 (a ): 'depending on the fishing effort per section of the fleet , expressed as the product of capacity and activity;'  in the second indent of paragraph 6 , the words 'a reduction in the overall capacity of the fishing fleet' shall be replaced by an 'adjustment of the fishing effort per section of the fleet ;' ( J ) Opinion delivered on 18 December 1992 (not yet published in the Official Journal ). ( 2 ) OJ No L 376 , 31 . 12.1986 , p . 7 . (Regulation as last amended by Regulation (EEC) No 2794/92 (OJ No L 282 , 26 . 9 . 1992 , P. 3 ). No L 401 /2 Official Journal of the European Communities 31 . 12 . 92 Article 24 . in Article 24 (3 ), the words 'at a standard rate' shall be deleted: This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . 5 . Annex I shall be amended in accordance with the Annex hereto . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1992 . For the Council The President J. GUMMER ANNEX Part I of Annex 1 is amended as follows: 1 . in point 2, the words 'estimated fishing capacity' are replaced by 'estimated fishing effort by section of the fleet'; 2 . in point 6 , the words 'the fishing capacity envisaged on completion of the programme' are replaced by 'the fishing effort anticipated on completion of the programme'.